Citation Nr: 1426080	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

A Travel Board hearing was held in April 2010 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

The Board remanded this claim in December 2010 for further evidentiary development.  In June 2012 the Board denied service connection for an acquired psychiatric disorder to include PTSD.  However, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) and in a July 2013 Memorandum Decision the Court vacated the Board's June 2012 decision and remanded the matter for further proceedings consistent with the Court's decision.  Specifically the Court determined that the Board did not sufficiently address a 1996 diagnosis of PTSD related to military service.

The case is now returned for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record via medical evidence and a statement submitted by the Veteran's representative in April 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's in-service stressor is supported by credible evidence that the event in service occurred. 

2.  A private psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, characterized as PTSD, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination below constitutes a full grant of the claim being addressed, there is no reason to outline the issue of compliance with the VCAA on this matter, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has PTSD as a result of two main stressors: one involves racially motivated incidents onboard ship and the other was witnessing Vietnamese refugees killed or injured while he was stationed on a ship in service.

The Board notes initially that the Veteran has a verified stressor.  According to a January 2012 memorandum from the Joint Service Records Research Center (JSRRC), while the Veteran was aboard the USS Dubuque LPD-8 the ship proceeded to Vietnam during the period of January 10-April 2, 1975; that the ship conducted Vietnamese Refugee processing of 80 personnel while anchored at Phan Ran, Republic of Vietnam on April 3, 1975; the ship provided aid in the evacuation of Saigon off the coast of Vietnam during the period of April 21-28, 1975; and on April 30, 1975, five different helicopters landed on the ship with collectively, passengers, pilots and refugees.  An earlier VA September 2006 memorandum indicates that the USS Dubuque did receive five South Vietnamese helicopters who disembarked both passengers (refugees) and crew; however, there was no mention of injured, dying or dead personnel aboard these helicopters.  The Board notes that the Veteran has also reported other incidents that occurred while he was aboard the USS Dubuque; these incidents are essentially anecdotal in nature and are not verified.  However, in addition to the verified stressor above, the March 2012 VA examiner noted the Veteran's description of multiple fights in service, tension aboard the ship, as well as racially motivated incidents. 

In October 1996, the Veteran was diagnosed with PTSD based on "active combat in the Navy."  The Veteran also was diagnosed with PTSD in an October 2006 VA addiction psychiatry progress note.  The examiner in the October 2006 treatment report stated that the Veteran's PTSD was somewhat worse due to recent stressors which were noted to be financial issues in the report. 

The Veteran was afforded a VA examination in March 2012.  The examiner initially noted that the Veteran did not meet the criteria for a diagnosis of PTSD that conforms to the DSM-IV. The examiner stated that the Veteran's claimed stressor of seeing refugees brought aboard the ship he was stationed on, the USS Dubuque, was the type of stressor that could cause PTSD and that the stressor obviously occurred while the Veteran was on active duty service.  The examiner determined, however, that the Veteran did not have PTSD as his symptomatology was all related to his other psychiatric diagnoses.  As such, while the Veteran did experience an event that could serve as a stressor for PTSD, the event did not have the effect of causing the Veteran to have PTSD.  

While the March 2012 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD that conforms to the DSM-IV, the examiner did find that the Veteran had several Axis I diagnoses including cocaine and alcohol dependence in full remission, personality disorder with antisocial traits, and bipolar disorder.  The examiner noted that it was possible to differentiate with regard to which symptomatology was associated with the various Axis I diagnoses.  The examiner stated that the Veteran exhibited reduced reliability and productivity with regard to occupational and social impairment.  The examiner further noted that the Veteran's personality disorder caused the most significant impairments in the Veteran's social and work functioning, while his bipolar disorder and alcohol and drug dependence caused only mild impairment.  

The examiner found that none of the Veteran's Axis I diagnoses are related to the Veteran's active duty service.  It was determined that the Veteran's bipolar disorder is less likely than not related to his active duty service because he did not report any psychiatric symptoms during service and his symptoms did not begin until the late 1990s, more than twenty years after his separation from active duty service.  The VA examiner attributed the Veteran's bipolar disorder to his inability to cope with other issues such as unemployment, chronic history of drug and alcohol abuse, personality disorder, homelessness, history of multiple felony level criminal charges, and financial problems.

As noted above the Board denied the Veteran's claim in June 2012 primarily based on the negative medical opinion provided in March 2012.  The Board acknowledged that there was conflicting medical evidence of record concerning the diagnosis of PTSD; however, the Court indicated in its Memorandum Decision vacating the Board's June 2012 decision that the Board did not specifically discuss the 1996 VA examination, which included a diagnosis of PTSD related to trauma sustained in active combat in the Navy.

During the course of the Court's remand, the Veteran's private attorney submitted a private medical opinion in April 2014 and lay statements from the Veteran's family members attesting to the symptoms they had observed in the Veteran since his military service and how his behaviors had changed since he returned from Vietnam.

The April 2014 medical opinion was provided by a private psychologist, who noted that he had carefully reviewed the entire record.  The psychologist found that based on a review of the record he believed that the Veteran's psychiatric diagnoses are bipolar disorder, PTSD, and polysubstance dependence.  He found that the symptoms were inextricably intertwined.  He further found that the Veteran's PTSD began in service and was related to events in service.  The rationale was that the Veteran had disciplinary problems in service; he was hospitalized for psychiatric reasons in 1996; he complained of frequent recollections of traumatic Vietnam experiences and reported in 1996 and 2005 that he had nightmares of people being blown up in the water.  The psychologist also went on to note the findings in the March 2012 VA examination report and the lay statements submitted by the Veteran and his family regarding his change in behavior and personality before the military and after the military.

Thus, the record shows medical evidence diagnosing PTSD (which is presumed to be based on the DSM-IV criteria based on the findings of PTSD-related symptoms), a link, established by medical evidence, between current symptoms and a stressor event in service, and credible supporting evidence that the claimed stressor event in service occurred.  These findings are enough to warrant service connection for PTSD under 38 C.F.R. § 3.304(f). 

While there is the negative medical opinion of record in March 2012, there is no reason shown to value this opinion over the opinion provided in April 2014.  The March 2012 opinion was provided by a psychiatrist and the April 2014 opinion was provided by a psychologist.  The opinions also were based the Veteran's conceded stressor and review of the Veteran's medical history.   

The Board finds that the Veteran statement's concerning his claimed stressor involving the injury and death of Vietnamese refugees are competent and credible as they have been relatively consistent throughout the record; the stressor also has been corroborated based on other credible evidence.  In addition a psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  In weighing this evidence with the other negative evidence of record, the evidence is at least equally-balanced.  Accordingly, resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, characterized as PTSD, is warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


